             Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 1 of 30



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

 LORRAINE FACCHINE, Individually and               Case No. 2:21-cv-814
 on behalf of the ESTATE OF LARRY
 FACCHINE, Deceased; JOSEPH A.                      COMPLAINT
 KOLODZIEJ, Individually and on behalf of
 the ESTATE OF ANTHONY M.                           CLASS ACTION
 KOLODZIEJ, Deceased; along with other
 similarly situated individuals,                    DEMAND FOR JURY TRIAL

                       Plaintiffs


        V.


 NATIONAL COLLEGIATE ATHLETIC
 ASSOCIATION,

                        De endant.

                       CLASS ACTION TAG-ALONG COMPLAINT

       Plaintiffs Lorraine Facchine, Individually and as Administratrix of the Estate of Larry

Facchine, Deceased; Joseph A. Kolodziej, Individually and as Administrator of the Estate of

Anthony M. Kolodziej, Deceased, individually and on behalf of all others similarly situated, bring

this Class Action Tag-Along Complaint and Demand for Jury Trial against Defendant National

Collegiate Athletic Association ("NCAA") to obtain redress for injuries sustained a result of

Defendant's reckless disregard for the health and safety of generations of NCAA football athletes.

This action is brought to tag-along to MDL 2492 currently pending in the Nmihern District of

Illinois. Plaintiffs allege as follows upon personal knowledge and experiences and, as to all other

matters, upon infmmation and belief, including investigation conducted by their attorneys.

                                       INTRODUCTION

        1.      Nearly one hundred thousand student-athletes sign up to compete in college

football each year, and it's no surprise why Football is America's spmi and Plaintiff and a Class

of football players (defined below) were raised to live and breathe the game. During football
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 2 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 3 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 4 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 5 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 6 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 7 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 8 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 9 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 10 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 11 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 12 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 13 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 14 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 15 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 16 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 17 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 18 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 19 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 20 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 21 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 22 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 23 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 24 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 25 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 26 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 27 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 28 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 29 of 30
Case 2:21-cv-00814-NR Document 1 Filed 06/23/21 Page 30 of 30
